Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-20 are pending. Claims 1-20 are rejected.
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, 12, 13, 18, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Do US 20150375756 in view of Lerner US 2020/0148200.


Regarding claim 1, Do teaches an electronic device for a vehicle, the electronic device comprising: (Do par. 7 and Fig.3 #350 vehicle Collision Risk Assessment Engine)

communication circuitry; an output interface; a memory; and (Do Fig.3; Vehicle collision risk assessment engine 350 and para 27-33)

at least one processor configured to: store, in the memory, accident modeling information including at least one of a history of accidents (Do par. 29, accident database) at a present location, (Do par. 32, accident history of the current and upcoming roadways) and 

Do teaches all of the limitations of claim 1 but does not teach:
a first driver profile of a driver associated with the history of accidents at the present location, receive at least a portion of a second driver profile from at least one external vehicle proximate to the vehicle via the communication circuitry, the second driver profile indicating driving characteristics of a driver of the at least one external vehicle, generate accident risk information based on a degree of similarity between the first driver profile included in the accident modeling information and the second driver profile, and output the generated accident risk information through the output interface.

However Learner teaches:

a first driver profile of a driver associated with the history of accidents at the present location, (Lerner para [0048], disclosing accident profiles that include information on accident histories including the time and place of the accident, and see [0055]-[0056]),

receive at least a portion of a second driver profile from at least one external vehicle proximate to the vehicle via the communication circuitry, the second driver profile indicating driving characteristics of a driver of the at least one external vehicle, (Lerner para [0050], disclosing receiving a profile from a second car, note the profile includes driving behavior which is interpreted as a driver profile and see [0055]-[0056]),

generate accident risk information based on a degree of similarity between the first driver profile included in the accident modeling information and the second driver profile, (Lerner para [0052], real time data is compared with accident profiles, i.e. at least the first and second profile and see [0055]-[0056]) and 

output the generated accident risk information through the output interface. (Lerner para [0052] - [0053], disclosing outputting accident prediction)

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do in view of Heath such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of Real-time vehicle accident prediction, warning, and prevention.

Regarding claim 2, Do and Learner teaches all of the limitations of claim 1 and further teaches, wherein the accident model information further includes an accident point defined by geographic coordinates of a historical accident of the present location, (Do par. 29; accident location, other data regarding factors present at past accidents)

and historical driver profiles indicating driving characteristics of drivers involved in the historical accident at the present location. (Do, par. 32 (extra-vehicle factors present at past accidents [profiles], accidents due to other drivers running red lights)

Regarding claim 7, Do and Learner teaches all of the limitations of claim 1 and further teaches, wherein the at least one processor is further configured to: 

calculate predicted routes of the vehicle and the at least one external vehicle, and (Do par 36; GPS is used to identify the current roadway identifier as well as upcoming intersections and roadways. the route information is used by the system to look ahead at roads that the vehicle is expected to traverse and provide any risk factors that are anticipated based on the expected route. Network-based data can supply data gathered from other vehicles as well)

calculate a predicted accident point between the vehicle and the at least one external vehicle based on the accident modeling information and the at least the portion of the second driver profile, (Do par 36, Network-based data can supply data gathered from other vehicles [second driver profile] as well; The network-based data might also include traffic information officially and unofficially gathered, such as by DoT controlled traffic sensors as well as traffic as detected by vehicles that recently passed through the area. The current extra-vehicle factors are added to current risk assessment data store 430.)  Also (Do Fig.5 #555, 560, 565 par 41; the process identifies any upcoming high-risk locations [predicted accident point] that the vehicle is likely to encounter, such as an upcoming dangerous intersection or stretch of roadway.)

wherein outputting the generated accident risk information further includes outputting the calculated predicted routes and the predicted accident point through the output interface. (Do Fig. 5# 580; para 36; The current extra-vehicle factors are added to current risk assessment data store 430. Also Fig.5 #550 high risk vehicles 560, 565 high risk locations, and 540 calculate or detect risks) Also (Do par. 42; The process determines as to whether any high risks have been detected (decision 570). If high risks have been detected, then decision 570 branches to the “yes” branch whereupon, at predefined process 580, the process performs a driver notification process to notify the driver of the risky conditions (see FIG. 6 and corresponding text for further processing details).)


Regarding claim 11, Do and Learner teaches all of the limitations of claim 1 and further teaches, wherein the at least one processor is further configured to: identify a present driver of the vehicle via authentication of the present driver, and when the present driver is authenticated, retrieve a driver profile of the present driver, wherein the accident risk information is generated further based on the driver profile of the present driver, the accident modeling information, and the at least the portion of the second driver profile. (Do para 34; Various techniques can be used to identify the driver, such as biometric inputs, facial recognition, voice recognition, and the like. At step 420, the process retrieves the driver profile pertaining to the current driver from data store 425.)


Regarding claim 12, Do and Learner teaches all of the limitations of claim 11 and further teaches, wherein the present driver is authenticated through biometric information. (Do para 34; Various techniques can be used to identify the driver, such as biometric inputs, facial recognition, voice recognition, and the like. At step 420, the process retrieves the driver profile pertaining to the current driver from data store 425.)


Regarding claim 13, Do and Learner teaches all of the limitations of claim 1 and further teaches, wherein the driver profile of the present driver is retrieved from a server via the communication circuitry, and wherein the at least one processor is further configured to: collect update information by monitoring driving characteristics of the present driver as the present driver operates the vehicle and update the driver profile of the present driver based on the collected update information, and upload the updated driver profile to the server via the communication circuitry. (Do para. 43 the process updates the current driver's profile (as needed) which is stored in data store 425. In one embodiment, the driver profile is rather dynamic instead of a more static profile. In this embodiment, the process captures the driver's current driving behavior and actions and stores them in the driver's profile. This driver and behavior data can provide further input to the risk analysis engine to determine if a high collision risk is detected for the vehicle. After any profile updates are performed, the process waits for additional risk assessment data to be gathered by the process shown in FIG. 4. When additional risk assessment data has been gathered, the process loops back to step 510 to repeat the risk detection steps described above.) and D2, para. 30.


Regarding claim 18, Do and Learner teaches all of the limitations of claim 1 and further teaches, further comprising an interior sensor for monitoring an interior of the vehicle, wherein the at least one processor is further configured to: monitor an interior situation of the vehicle using the interior sensor, wherein the accident risk information is generated further based on the monitored interior situation of the vehicle. (Do para 34, a vehicle collision risk assessment engine that collects collision related data and monitors a vehicle environment. the process identifies the current driver of the vehicle when the vehicle is started. Various techniques can be used to identify the driver, such as biometric inputs, facial recognition, voice recognition,)

Regarding claim 19, claim 19 is rejected using the same rejections as made to claim 1.
Regarding claim 20, claim 20 is rejected using the same rejections as made to claim 1.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim above, and further in view of Heath US 20170057411.

Regarding claim 3, Do and Learner teach all of the limitations of claim 2 and further teaches, wherein the at least one processor is further configured to: 

determine whether the vehicle is disposed within a threshold range of the accident point, and (Do para. 32, 41 (accident history of current of upcoming roadway, proximate high-risk vehicles [threshold range])


wherein the accident risk information is generated and output to notify a present driver of the vehicle of an accident risk when the at least the partial match exists. (Do par 42; The process determines as to whether any high risks have been detected (decision 570). If high risks have been detected, then decision 570 branches to the “yes” branch whereupon, at predefined process 580, the process performs a driver notification process to notify the driver of the risky conditions (see FIG. 6 and corresponding text for further processing details).) Also (Do Fig.5 #555, 560, 565, 570, and 580)
Do and Learner do not teach based on determining that the vehicle is within the threshold range of the accident point, determine whether at least a partial match exists between at least one historical driver profile included in the accident modeling information with the second driver profile, and 
However Heath teaches based on determining that the vehicle is within the threshold range of the accident point, determine whether at least a partial match exists between at least one historical driver profile included in the accident modeling information with the second driver profile, and (Heath, para. 9 (high risk locations, each high risk location being associated with driver behaviors that are considered high risk in relation to the respective high risk location).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do and Learner in view of Heath such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of driver behavior monitoring. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Do, Learner, and Heath as applied to claim above, and further in view of Suzuki US 11,173,925.

Regarding claim 4, Do, Learner, and Heather teaches all of the limitations of claim 3 and further teaches, wherein the accident modeling information includes relative positions of a plurality of vehicles present at the historical accident, (Do par. 29; accident location, other data regarding factors present at past accidents) Also (Do par. 31; Extra-vehicle factors also include the vehicle's GPS location and direction and current traffic conditions being encountered, and expected, for the vehicle given the vehicle's current location and direction of travel.)  Also (Do par. 41; At step 565, the process identifies any upcoming high-risk locations that the vehicle is likely to encounter, such as an upcoming dangerous intersection or stretch of roadway. And Fig.5 #550-580) and 

historical driver profiles of historical drivers of the plurality of vehicles present at the historical accident, the at least one processor is further configured to: (Do, par. 32 (extra-vehicle factors present at past accidents [profiles], accidents due to other drivers running red lights)
Do, Learner and Heather do not teach for a given position indicated in the accident modeling information, compare a driver profile of a driver disposed at the given position in the accident modeling information with the second driver profile, when the at least one external vehicle is presently disposed at the given position.
However Suzuki teaches for a given position indicated in the accident modeling information, compare a driver profile of a driver disposed at the given position in the accident modeling information with the second driver profile, when the at least one external vehicle is presently disposed at the given position. (Suzuki Col.4 line 65. The intention estimation knowledge base 13a is a description about relationships among a driver's intention, a vehicle state and road environment, a positional relationship with respect to a detected object, and so on. The intention estimation knowledge base 13a is written in a predicate logic. As is set forth in FIG. 5, contents, for example, “when a driver has an intention to turn left (right), the driver also has an intention to slow down”, “when a left tail light is ON, a driver has an intention to turn left”, and “when a heavy vehicle is running ahead, a driver may take an avoiding action” are expressed by knowledge logical formulae.).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do, Learner, and Heather in view of Suzuki such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of description about inconsistent relationships in physical law and concept, relationships between objects, and so on. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Do and Learner as applied to claim above, and further in view of Suzuki US 11,173,925.

Regarding claim 5, Do and Learner teaches all of the limitations of claim 1 But do not teach:
wherein the accident modeling information includes an attribute of a first historical vehicle indicated in the accident history, and a locational position of the first historical vehicle in the accident history, and wherein generating the accident risk information is further based on detecting that the at least one external vehicle has an attribute corresponding to the attribute of the first historical vehicle, and is disposed at a location position corresponding to the locational position of the first historical vehicle in the accident history. 
However Suzuki teaches:
wherein the accident modeling information includes an attribute of a first historical vehicle indicated in the accident history, and (Suzuki Col.3 line 15; in a case where an object is a mobile object, an attribute of object includes a location, a moving velocity, and a moving direction of the object, and so on. In a case where an object is a pedestrian, an attribute of object may include a gender, an adult or a child, belongings, and so on. Col.5 line 27; a database of a collection of accidents,)

a locational position of the first historical vehicle in the accident history, and (Suzuki Col3, line 15; The risk factor knowledge base 13c is a description about patterns of dangerous surrounding circumstances and expressed by knowledge logical formulae with a consequent of “risk”. As is set forth in FIG. 7, contents, for example, “in case an object exists at your location in future, the object poses a risk”, “in a case where an object having an intention to slow down and turn left is running ahead of you, the object poses a risk”, “in case an object invisible to you rushes out, the object poses a risk” are expressed by knowledge logical formulae. Knowledge logical formulae stored in the knowledge base 13 may be formulated manually or automatically obtained from web pages, a database of a collection of accidents)

wherein generating the accident risk information is further based on detecting that the at least one external vehicle has an attribute corresponding to the attribute of the first historical vehicle, and (Suzuki Col3, line 15; [object i.e. external vehicle, slow down attribute] The risk factor knowledge base 13c is a description about patterns of dangerous surrounding circumstances and expressed by knowledge logical formulae with a consequent of “risk”. As is set forth in FIG. 7, contents, for example, “in case an object exists at your location in future, the object poses a risk”, “in a case where an object having an intention to slow down and turn left is running ahead of you, the object poses a risk”, “in case an object invisible to you rushes out, the object poses a risk” are expressed by knowledge logical formulae. Knowledge logical formulae stored in the knowledge base 13 may be formulated manually or automatically obtained from web pages, a database of a collection of accidents)

is disposed at a location position corresponding to the locational position of the first historical vehicle in the accident history. (Suzuki Col3, line 15; The risk factor knowledge base 13c is a description about patterns of dangerous surrounding circumstances and expressed by knowledge logical formulae with a consequent of “risk”. As is set forth in FIG. 7, contents, for example, “in case an object exists at your location in future, the object poses a risk”, “in a case where an object having an intention to slow down and turn left is running ahead of you, the object poses a risk”, “in case an object invisible to you rushes out, the object poses a risk” are expressed by knowledge logical formulae. Knowledge logical formulae stored in the knowledge base 13 may be formulated manually or automatically obtained from web pages, a database of a collection of accidents).  
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do in view of Suzuki such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of description about inconsistent relationships in physical law and concept, relationships between objects, and so on.

Regarding claim 17, Do and learner teaches all of the limitations of claim 1 and further teaches, wherein the at least the portion of the second driver profile includes at least one of present driving characteristics of a nearby driver of the at least one external vehicle captured in real-time, and (Do Fig. 5, item 55 and par. 41, the process compares known accident criteria to the current vehicle state and inter- and extra-vehicle factors, e.g. any proximate high-risk vehicles, such as nearby vehicles driving erratically, par. 45, detection of a reckless or impaired driver in one of the vehicles)
Do and Learner teach all of the limitations of claim 1 but do not teach:
historical driving characteristics of the nearby driver accumulated over a historical time period, and wherein the accident risk information is further generated based on the at least one of the present driving characteristics of the nearby driver, and the historical driving characteristics of the nearby driver.
Hoverer Suzuki teaches historical driving characteristics of the nearby driver accumulated over a historical time period, and wherein the accident risk information is further generated based on the at least one of the present driving characteristics of the nearby driver, and the historical driving characteristics of the nearby driver. (Suzuki Col3, line 15; The risk factor knowledge base 13c is a description about patterns of dangerous surrounding circumstances and expressed by knowledge logical formulae with a consequent of “risk”. As is set forth in FIG. 7, contents, for example, “in case an object exists at your location in future, the object poses a risk”, “in a case where an object having an intention to slow down and turn left is running ahead of you, the object poses a risk”, “in case an object invisible to you rushes out, the object poses a risk” are expressed by knowledge logical formulae. Knowledge logical formulae stored in the knowledge base 13 may be formulated manually or automatically obtained from web pages, a database of a collection of accidents)


Claims 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Do and Learner as applied to claim above, and further in view of Yamada 20200079368.

Regarding claim 8, Do and Learner teaches all of the limitations of claim 1 but do not teach, further comprising a haptic device installed in a steering wheel of the vehicle, wherein outputting the accident risk information further includes controlling the haptic device to vibrate. 
However Yamada teaches (Yamada Fig.6 and par. 36; The control unit 202 may generate a signal used for controlling the vehicle 101 based on the danger in any other vehicles 102 other than the vehicle 101. the control unit 202 may issue an alert by using an alert generation device 208 provided in the vehicle 101. As the alert generation device 208, such an alert generation device that causes a seat belt, a steering, a seat, or the like to vibrate or the like may be used, for example. Also par. 65-68). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do and Learner in view of Yamada such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for the purses of calling attention of the driver of the vehicle.

Regarding claim 10, Do and Learner teach all of the limitations of claim 1 but do not teach, further comprising one or more cameras, wherein the at least one processor is further configured to: capture imagery of surrounding vehicles proximate to the vehicle by the one or more cameras, select one of the surrounding vehicles as the at least one external vehicle for which the at least the portion of the second driver profile is requested, based on a license plate number of the at least one external vehicle as depicted in the captured imagery, and transmit a request for the at least the portion of the second driver profile to the external vehicle using the communication circuitry based on the license plate number. 
However Yamada teaches (Yamada, par. 66 based on an image acquired by the imaging unit 201, the control unit 202 determines whether or not a label indicating the status of the driver such as a label of a newly-licensed driver or a label of an elderly driver is attached to another vehicle 102; Also Par. 81, The control unit 202 stores information regarding the danger in the another vehicle 102 determined as described later by the cloud computer 702 in the memory 206 in association with information on the number plate 803 of the another vehicle 102. Also par.82, 139,) 
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do and Learner in view of Yamada such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of accessing a database of the cloud computer.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Do, Learner, and Yamada as applied to claim above, and further in view of Nagamine US 20100073152.

Regarding claim 9, Do, Learner,  and Yamada teach all of the limitations of claim 8 and but do not teach, wherein the haptic device includes a plurality of vibrational generators disposed at different locations within the steering wheel, and wherein the at least one processor is further configured to selectively vibrate some of the vibrational generators from among a totality of the plurality of vibrational generators to indicate by vibration a direction indicated by the accident risk information. However Nagamine teaches (Nagamine par. 85; The vibration actuators are arranged, for example, at right and left sides of a seating surface of a driver seat or areas near right and left grip portions of a steering wheel. As long as each of the vibration actuators may warn a driver about an object around his/her vehicle by generating vibrations, which is surely sensed by the driver, in such a way that the driver may at least recognize a direction in which the object exists, for example, a right or left side of the vehicle, the vibration actuator may be arranged at a different member. Risk levels are expressed by varying levels or rhythm patterns of the vibrations. In addition, approach or departure of another vehicle relative to or from the vehicle of the driver may be expressed by gradually increasing a vibration level or by gradually decreasing a vibration level.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do, Learner, and Yamada in view of Nagamine such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of vehicle surrounding recognition and detection.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Do as applied to claim above, and further in view of Wang US 20160061625.

Regarding claim 14, Do and Learner teach all of the limitations of claim 1 and further teaches, wherein the at least one processor is further configured to: receive input of a destination and generate a navigational route to the destination; (Do para 36 GPS routing information) and 
Do and Learner teach all of the limitations of claim 14 but do not teach determine an accident-prone portion of the navigational route for which there is a threshold level of accident risk, based on the destination and the accident modeling information.
However Wang teaches determine an accident-prone portion of the navigational route for which there is a threshold level of accident risk, based on the destination and the accident modeling information. (Wang par. 66 Users report new accident for a specific location, and 77 historical accident-related data can be collected.  May also contain relevant accident information and how to avoid accident based on the unified database)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do and Learner in view of Wang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for the purpose of avoiding accident based on smartphone database synchronized with location identifier. 

Regarding claim 15, Do, Learner, and Wang teach all of the limitations of claim 14 and further teaches, wherein the at least one processor is further configured to: alter the navigational route to avoid the accident-prone portion of the navigational route, and output the altered generated navigational route via the output interface. (Wang para 76; unified database of accident location; real-time traffic updates. i.e. reroute to avoid accidents)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do in view of Wang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for the purpose of avoiding accident based on smartphone database synchronized with location identifier. 

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Do, Learner, and Yamada as applied to claim above, and further in view of Wang US 20160061625.

Regarding claim 16, Do, Learner, and Yamada teach all of the limitations of claim 10 But do not teach, wherein the at least one processor is further configured to: detect occurrence of an accident based on at least one of imagery obtained from the camera of the vehicle, a detection signal generated by a sensor in the vehicle, an abnormal system deactivation of the vehicle, and accident information received from an external server. However Wang teaches (Wang para 113 and 114; image data from camera vehicle, detection signal obtained by sensor in the vehicle and abnormal system turn-off signal from vehicle accident information obtained from external server notification for accident, speed, acceleration, camera, GPS …)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Do, Learner, and Yamada in view of Wang such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of for the purpose of avoiding accident based on smartphone database synchronized with location identifier. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Relating to claim 9
Yamada teaches 
(Yamada Fig.6 and par. 36; The control unit 202 may generate a signal used for controlling the vehicle 101 based on the danger in any other vehicles 102 other than the vehicle 101. the control unit 202 may issue an alert by using an alert generation device 208 provided in the vehicle 101. As the alert generation device 208, such an alert generation device that causes a seat belt, a steering, a seat, or the like to vibrate or the like may be used, for example. Also par. 65-68). 
But Yamada does not teach Vibration generators disposed at different locations of the steering wheel.

Breed US 2006/02848839 teaches
	(Breed par. 16; an indication determining system for determining when an indication to the driver is desired based on the operation or use of the vehicle can be provided and a haptic system arranged in connection with the steering wheel and the indication determining system for causing only a portion of the steering wheel to vibrate, generate an electrical shock or provide another haptic stimulus in response to the determination of the need for an indication to the driver.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664